CLARK, Judge.
Defendant brings forward an assignment of error relating to the exclusion of answers to questions asked one of the investigating officers during voir dire out of the presence of the jury. The questions related to specific acts of violence of the deceased which were within the knowledge of the investigating officer. While these questions were never tendered for admission-before the jury, they were nevertheless properly objectionable since the officer testified that he did not know the deceased’s reputation for violence in the community but only had knowledge of.thé specified acts. There was no showing that defendant was present during the commission of the prior acts or that he had knowledge thereof prior to the alleged murder. In these circumstances, the specific incidences of violence were properly excluded. State v. Johnson, 270 N.C. 215, 154 S.E. 2d 48 (1967) ; State v. Blackwell, 162 N.C. 672, 78 S.E. 316 (1913). The officer was permitted to testify that the deceased had a. reputation in his community for cutting.
Of the two other exceptions brought forward relating to exclusion of evidence of his reputation in the community for being a violent and dangerous man, we find the questions repetitious and the exclusion not prejudicial because all four witnesses for defendant were allowed to testify regarding the deceased’s reputation as a violent and dangerous fighting man. In prosecutions for homicide and assault, where there is evidence tending to show that the killing or assault was in self-defense, evidence of the character of the deceased as a violent and danger*486ous fighting man is admissible if (1) such character was known to the accused, or (2) the evidence is wholly circumstantial or the nature of the transaction is in doubt. 1 Stansbury, N, C. Evidence, § 106 (Brandis rev. 1973).
In the trial below, we find
No error.
Judges Martin and Arnold concur.